DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11-15, 18-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1).
Regarding claim 1, Prakash et al. discloses a composition comprising a steviol glycoside and a “steviol glycoside stabilizing compound” from the claimed list (specifically, an ester of caffeic acid and quinic acid—chlorogenic acid) ([1511]), wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to reduce degradation of the steviol glycoside”, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to reduce degradation of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al.
As for claim 2, Prakash et al. discloses the composition as being an aqueous composition ([1511]).
As for claim 3, Prakash et al. discloses relative amounts of a steviol glycoside and steviol glycoside stabilizing compound that encompass the entire range of claim 1 of 1:0.3 to 1:3, as discussed previously in relation to claim 1. Such disclosure renders obvious an amount of steviol 
As for claim 4, Prakash et al. discloses the steviol glycoside as comprising at least about 0.3 wt.% of the composition (specifically, from about 100-3,000 ppm steviol glycoside, or 0.01-0.3 wt.%) ([0910]).
As for claim 5, Prakash et al. discloses the steviol glycoside as comprising from about 1-5,000 ppm steviol glycoside, or 0.0001-0.5 wt.% ([0909]). Prakash et al. further discloses that the sweetener may be in a concentrated form ([0894]), which is considered to render the claimed concentration of at least about 0.6 wt.% obvious.
As for claim 7, Prakash et al. disclose the composition as being aqueous and having a pH of less than about 4 ([1511]).
As for claim 8, Prakash et al. discloses the composition as being aqueous ([1511]) and having a pH of less than about 2 (specifically, “any pH range that does not materially or adversely affect the taste of a NHPS”, including “about 2”) ([0892]).
As for claim 11, Prakash et al. discloses the steviol glycoside as being rebaudioside A ([1511]).
As for claim 12, Prakash et al. discloses a beverage product ([0046]) that may be a concentrate ([0894]) comprising the composition, including comprising between about 1,800-10,000 ppm of the steviol glycoside (specifically, about 1-5,000 ppm) ([0909]).
As for claim 13, Prakash et al. discloses a beverage product ([0046]) comprising the composition, including comprising between about 1-5,000 ppm of the steviol glycoside ([0909]). Prakash et al. further indicates that the product may be concentrated ([0894]), which effectively renders any concentration of the steviol glycoside/sweet-taste improving composition obvious. 
As for claim 14, Prakash et al. discloses a beverage product ([0046]) comprising the composition, including comprising between about 1-5,000 ppm of the steviol glycoside ([0909]). Prakash et al. further indicates that the product may be concentrated ([0894]), which effectively renders any concentration of the steviol glycoside/sweet-taste improving composition obvious. The claimed concentration of between about 1-10 wt.% of steviol glycoside in the composition would thus be obvious.
As for claim 15, Prakash et al. discloses the “steviol glycoside stabilizing compound” as being a caffeic acid ester of quinic acid (i.e., chlorogenic acid) ([1511]).
As for claim 18, Prakash et al. discloses relative amounts of a steviol glycoside and steviol glycoside stabilizing compound that encompass the entire range of claim 1 of 1:0.3 to 1:3, as discussed previously in relation to claim 1. Such disclosure renders obvious an amount of steviol glycoside stabilizing compound that would be effective to reduce degradation of the steviol glycoside such that at least 94 wt.% of an initial steviol glycoside remains when subject to the claimed storage conditions.
As for claim 19, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 20, Prakash et al. discloses the composition as comprising a 1:0.3 to 1:3 ratio by weight of steviol glycoside to total concentration of the listed components ([1511]).
Regarding claim 21, Prakash et al. discloses a sweetener composition comprising a steviol glycoside and a “steviol glycoside stabilizing compound” from the claimed list (specifically, an ester of caffeic acid and quinic acid—chlorogenic acid) ([1511]).
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to reduce degradation” according to the claimed conditions, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]), that the acid may be present in an amount from about 10-5,000 ppm ([0130]), and that the amounts of each may be tailored as desired as is well known in the art ([0905]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to reduce degradation of the steviol glycoside when subject to the claimed storage conditions.
As for claim 22, Prakash et al. discloses the composition as comprising less than 0.3% (wt.) of the claimed components ([1511]).
As for claim 23, Prakash et al. discloses the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
As for claim 25, Prakash et al. discloses the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to total concentration of the listed components (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Regarding claim 26, Prakash et al. discloses a sweetener composition comprising a steviol glycoside and a steviol glycoside stabilizing compound from the claimed list (specifically, a caffeic acid ester of quinic acid—chlorogenic acid) ([1511]), wherein the 
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being “in an amount effective to reduce degradation” according to the claimed conditions, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm ([0130]), which encompasses all possible relative amounts of the two components as limited by the claim requirement that the two components must be within a 1:0.3 to 1:3 ratio. Prakash et al. also indicates generally that the sweetener component may be any steviol glycoside ([0048]). Thus, Prakash et al. is considered to render obvious a composition comprising a steviol glycoside and chlorogenic acid, wherein the chlorogenic acid is present in an amount that is effective to reduce degradation of the steviol glycoside, since all possible relative amounts and types of a steviol glycoside combined with chlorogenic acid as limited by the additional claim limitation are effectively disclosed by Prakash et al.
Regarding claim 27, Prakash et al. discloses a method comprising adding an amount of a steviol glycoside stabilizing compound from the claimed list (specifically, a caffeic acid ester of quinic acid—chlorogenic acid) to a steviol glycoside sweetened composition ([1511]), wherein the composition comprises a 1:0.3 to 1:3 ratio by weight of steviol glycoside to chlorogenic acid (specifically, 500ppm:400ppm, or 1:0.8) ([1511]).
Though Prakash et al. does not explicitly disclose the chlorogenic acid as being in an amount “effective to reduce degradation” according to the claimed conditions, Prakash et al. does disclose that the steviol glycoside may be present in a composition ranging from about 100-3,000 ppm ([0910]) and that the acid may be present in an amount from about 10-5,000 ppm 
Also, Prakash et al. does not explicitly disclose the method as being “for stabilizing a steviol glycoside sweetened composition”, but such disclosure is not necessary to deem the claimed method obvious in view of Prakash et al. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Claims 16, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (U.S. 2007/0128311 A1) as applied to claim 1 above, and further in view of Krohn et al. (U.S. 2012/0201935 A1) and Chapal et al. (U.S. 2014/0302180 A1).
Regarding claims 16 and 17, Prakash et al. discloses the composition of claim 1, wherein the steviol glycoside stabilizing compound comprises a caffeic acid ester of quinic acid ([1511]).
Prakash et al. does not specifically disclose the steviol glycoside stabilizing compound as comprising a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid and a caffeic acid ester of tartaric acid.
However, Krohn et al. discloses the use of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (rosmarinic acid) as a sweetness enhancer ([0009]) for rebaudioside 
Regarding the caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid, it would have been obvious to a skilled practitioner to incorporate rosmarinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, which would prompt a skilled practitioner to consult Krohn et al. for additional instruction. Since Krohn et al. discloses rosmarinic acid as being a sweetness enhancer for rebaudioside sweeteners ([0009], [0014]), a skilled practitioner would find incorporation of rosmarinic acid into the composition of Prakash et al. to be obvious.
Regarding the caffeic acid ester of tartaric acid, it would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that is chicoric acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as tartaric acid or caffeic acid ([0101]) which would prompt a skilled practitioner to consult Chapal et al. for additional instruction. Chicoric acid is a derivative of both tartaric acid and caffeic acid. Since chicoric acid meets the desired characteristics described in Prakash et al. of having a carboxyl moiety (Chapal et al., [0009], phenolic acid derivative) and is described in Chapal et al. together with chlorogenic acid ([0009]) that is described in Prakash et al. as being a suitable sweet taste improving ingredient ([0101]), a skilled practitioner would find the incorporation of chicoric acid into the composition of Prakash et al. to be obvious. Such a determination is further supported by the indication in Chapal et al. that chicoric acid is useful for controlling body weight ([0001) and 
That Krohn et al. and Chapal et al. do not specifically disclose the rosmarinic acid and chicoric acid as being steviol glycoside stabilizing compounds does not affect the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Regarding claim 24, Prakash et al. discloses the composition of claim 21, wherein the steviol glycoside stabilizing compound comprises a caffeic acid ester of quinic acid ([1511]).
Prakash et al. does not specifically disclose the steviol glycoside stabilizing compound as comprising a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid and a caffeic acid ester of tartaric acid.
However, Krohn et al. discloses the use of a caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid (rosmarinic acid) as a sweetness enhancer ([0009]) for rebaudioside ([0014]). Chapal et al. discloses a caffeic acid ester of tartaric acid (chicoric acid) together with chlorogenic acid as being a phenolic acid derivative ([0009]) that is useful for controlling body weight ([0001]).
Regarding the caffeic acid ester of 3-(3,4-dihydroxyphenyl)lactic acid, it would have been obvious to a skilled practitioner to incorporate rosmarinic acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, which would prompt a skilled practitioner to consult Krohn et al. for additional instruction. Since Krohn et al. discloses rosmarinic acid as being a sweetness enhancer for rebaudioside sweeteners ([0009], [0014]), a 
Regarding the caffeic acid ester of tartaric acid, it would have been obvious to a skilled practitioner to incorporate a sensory-modifier compound that is chicoric acid into the product of Prakash et al. Prakash et al. discloses that the sweet-taste improving additive may be an organic acid ([0096]), including any compound that comprises a carboxyl moiety, such as tartaric acid or caffeic acid ([0101]) which would prompt a skilled practitioner to consult Chapal et al. for additional instruction. Chicoric acid is a derivative of both tartaric acid and caffeic acid. Since chicoric acid meets the desired characteristics described in Prakash et al. of having a carboxyl moiety (Chapal et al., [0009], phenolic acid derivative) and is described in Chapal et al. together with chlorogenic acid ([0009]) that is described in Prakash et al. as being a suitable sweet taste improving ingredient ([0101]), a skilled practitioner would find the incorporation of chicoric acid into the composition of Prakash et al. to be obvious. Such a determination is further supported by the indication in Chapal et al. that chicoric acid is useful for controlling body weight ([0001) and Prakash et al. discloses that the sweetener compositions are non-caloric sweetener substitutes ([0003]), where the benefit of chicoric acid would coincide with that of non-caloric sweetener substitutes in terms of the impact on body weight.
That Krohn et al. and Chapal et al. do not specifically disclose the rosmarinic acid and chicoric acid as being steviol glycoside stabilizing compounds does not affect the analysis. MPEP 2144 IV (“It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793